

115 HR 5945 IH: Corey Adams Searchlight Act
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5945IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Ms. Moore (for herself, Mr. Kind, Ms. Norton, Ms. Jackson Lee, Mrs. Dingell, Ms. Eddie Bernice Johnson of Texas, Mr. Pocan, Mr. Kildee, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo encourage, enhance, and integrate Green Alert plans throughout the United States, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Corey Adams Searchlight Act. 2.DefinitionsIn this Act:
 (1)Missing veteranThe term missing veteran means an individual who— (A)is reported to, or identified by, a law enforcement agency as a missing person;
 (B)is a veteran; and (C)meets the requirements to be designated as a missing veteran, as determined by the State in which the individual is reported or identified as a missing person.
 (2)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (3)Green alertThe term Green Alert means an alert issued through the Green Alert communications network, related to a missing veteran.
 (4)VeteranThe term veteran means a person who served in the Armed Forces. 3.Green alert communications network (a)In generalThe Attorney General shall, subject to the availability of appropriations, establish a national communications network, to be known as the Green Alert communications network, within the Department of Justice to provide assistance to regional and local search efforts for missing veterans through the initiation, facilitation, and promotion of local elements of the network (referred to in this Act as Green Alert plans), in coordination with States, units of local government, law enforcement agencies, and other concerned entities with expertise in providing services to veterans.
 (b)Coordination with AMBER alert networkIn establishing the Green Alert communications network under subsection (a), the Attorney General shall ensure that, when feasible, the Green Alert communications network is able to operate in coordination with the AMBER Alert communications network, established under subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.), to maximize the efficiency of both networks.
			4.Green alert coordinator
 (a)National coordinator within department of justiceThe Attorney General shall designate an individual of the Department of Justice to act as the national coordinator of the Green Alert communications network. The individual so designated shall be known as the Green Alert Coordinator of the Department of Justice (referred to in this Act as the Coordinator).
 (b)Duties of the coordinatorIn acting as the national coordinator of the Green Alert communications network, the Coordinator shall—
 (1)work with States to encourage the development of additional Green Alert plans in the network; (2)establish voluntary guidelines for States to use in developing Green Alert plans that will promote compatible and integrated Green Alert plans throughout the United States, including—
 (A)a list of the resources necessary to establish a Green Alert plan; (B)criteria for evaluating whether a situation warrants issuing a Green Alert, taking into consideration the need for the use of such Alerts to be limited in scope because the effectiveness of the Green Alert communications network may be affected by overuse, including criteria to determine—
 (i)whether the mental or physical capacity of a veteran who is missing, and the circumstances of his or her disappearance, warrant the issuance of a Green Alert, including whether the veteran has a condition related to the veteran’s service in the Armed Forces that increases the risk that the veteran will harm himself or herself, or another person; and
 (ii)whether the individual who reports that a veteran is missing is an appropriate and credible source on which to base the issuance of a Green Alert;
 (C)a description of the appropriate uses of the Green Alert name to readily identify the nature of search efforts for missing veterans; and
 (D)recommendations on how to protect the privacy, dignity, independence, and autonomy of any missing veteran who may be the subject of a Green Alert;
 (3)develop proposed protocols for efforts to recover missing veterans and to reduce the number of veterans who are reported missing, including protocols for procedures that are needed from the time of initial notification of a law enforcement agency that the veteran is missing through the time of the return of the veteran to family, guardian, or domicile, as appropriate, including—
 (A)public safety communications protocol; (B)case management protocol;
 (C)command center operations; (D)reunification protocol; and
 (E)incident review, evaluation, debriefing, and public information procedures; (4)work with States to ensure appropriate regional coordination of various elements of the network;
 (5)establish an advisory group to assist States, units of local government, law enforcement agencies, and other entities involved in the Green Alert communications network with initiating, facilitating, and promoting Green Alert plans, which shall include—
 (A)to the maximum extent practicable, representation from the various geographic regions of the United States; and
 (B)members who are— (i)representatives of veteran advocacy groups, law enforcement agencies, and public safety communications;
 (ii)broadcasters, first responders, dispatchers, and radio station personnel; and (iii)representatives of any other individuals or organizations that the Coordinator determines are necessary to the success of the Green Alert communications network; and
 (6)act as the nationwide point of contact for— (A)the development of the network; and
 (B)regional coordination of alerts for missing veterans through the network. (c)Coordination (1)Coordination with other agenciesThe Coordinator shall coordinate and consult with the Secretary of Transportation, the Federal Communications Commission, the Secretary of Veterans Affairs, and other appropriate offices of the Department of Justice in carrying out activities under this Act.
 (2)State and local coordinationThe Coordinator shall consult with local broadcasters and State and local law enforcement agencies in establishing minimum standards under section 5 and in carrying out other activities under this Act, as appropriate.
 (d)Annual reportsNot later than one year after the date of enactment of this Act, and annually thereafter, the Coordinator shall submit to Congress a report on the activities of the Coordinator and the effectiveness and status of the Green Alert plans of each State that has established or is in the process of establishing such a plan. Each such report shall include—
 (1)a list of States that have established Green Alert plans; (2)a list of States that are in the process of establishing Green Alert plans;
 (3)for each State that has established such a plan, to the extent the data is available— (A)the number of Green Alerts issued;
 (B)the number of individuals located successfully; (C)the average period of time between the issuance of a Green Alert and the location of the individual for whom such Alert was issued;
 (D)the State agency or authority issuing Green Alerts, and the process by which Green Alerts are disseminated;
 (E)the cost of establishing and operating such a plan; (F)the criteria used by the State to determine whether to issue a Green Alert; and
 (G)the extent to which missing individuals for whom Green Alerts were issued crossed State lines; (4)actions States have taken to protect the privacy and dignity of the individuals for whom Green Alerts are issued;
 (5)ways that States have facilitated and improved communication about missing individuals between families, caregivers, law enforcement officials, and other authorities; and
 (6)any other information the Coordinator determines to be appropriate. 5.Minimum standards for issuance and dissemination of alerts through green alert communications network (a)Establishment of minimum standardsSubject to subsection (b), the Coordinator shall establish minimum standards for—
 (1)the issuance of alerts through the Green Alert communications network; and (2)the extent of the dissemination of alerts issued through the network.
				(b)Limitations
 (1)Voluntary participationThe minimum standards established under subsection (a) of this section, and any other guidelines and programs established under section 4, shall be adoptable on a voluntary basis only.
 (2)Dissemination of informationThe minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State and local law enforcement agencies), provide that appropriate information relating to the special needs of a missing veteran (including health care needs) are disseminated to the appropriate law enforcement, public health, and other public officials.
 (3)Geographic areasThe minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State and local law enforcement agencies), provide that the dissemination of an alert through the Green Alert communications network be limited to the geographic areas which the missing veteran could reasonably reach, considering the missing veteran’s circumstances and physical and mental condition, the modes of transportation available to the missing veteran, and the circumstances of the disappearance.
 (4)Privacy and civil liberties protectionsThe minimum standards shall— (A)ensure that alerts issued through the Green Alert communications network comply with all applicable Federal, State, and local privacy laws and regulations; and
 (B)include standards that specifically provide for the protection of the civil liberties and sensitive medical information of missing veterans.
 (5)State and local voluntary coordinationIn carrying out the activities under subsection (a), the Coordinator may not interfere with the current system of voluntary coordination between local broadcasters and State and local law enforcement agencies for purposes of the Green Alert communications network.
				6.Training and other resources
 (a)Training and educational programsThe Coordinator shall make available to States, units of local government, law enforcement agencies, and other concerned entities that are involved in initiating, facilitating, or promoting Green Alert plans, including broadcasters, first responders, dispatchers, public safety communications personnel, and radio station personnel—
 (1)training and educational programs related to the Green Alert communications network and the capabilities, limitations, and anticipated behaviors of missing veterans, which shall be updated regularly to encourage the use of new tools, technologies, and resources in Green Alert plans; and
 (2)informational materials, including brochures, videos, posters, and web sites to support and supplement such training and educational programs.
 7.Authorization of appropriations for the green alert communications networkThere are authorized to be appropriated to the Attorney General $500,000 to carry out the Green Alert communications network as authorized under this Act.
		